This case is before the Court on writ of error to review a final judgment of the Circuit Court of Leon County, Florida. It appears from the record that the plaintiff below was the owner of designated and matured interest coupons issued by the Northeast Tampa Special Road and Bridge District No. 6 of Hillsborough County, Florida, and that the Board of Administration of the State of Florida had in its hands and to the credit of the interest and sinking fund account of the district certain gasoline tax money.
The lower court concluded that the funds of the district on deposit with the Board of Administration of the State of Florida could and should be, as a matter of law, applied to the payment of the matured interest coupons on the unrefunded bonds of said district. *Page 385 
The case having been submitted to the Court upon the record and briefs of counsel having been considered, and the Court being of the opinion that the case at bar is ruled by Stateex rel. Georgia Bond  Mtge. Co. v. Cone, 137 Fla. 412,189 So. 47, and Cone v. State ex rel. Massey, 137 Fla. 417, 189 So. 44, it is therefore considered, ordered and adjudged by the Court that the final judgment of the circuit court be and the same is hereby affirmed.
TERRELL, C, J., BROWN, BUFORD, THOMAS and ADAMS, J. J., concur.
Justice WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.